Citation Nr: 1428301	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  13-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant submitted a timely substantive appeal to her claim for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel








INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which found that the appellant did not perfect a timely appeal to a January 2010 denial of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  

A review of the Virtual VA paperless claims file associated with the appellant's appeal revealed no additional pertinent evidence.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant was notified of the RO's decision to deny entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund in January 2010. 

2. The appellant filed a notice of disagreement in November 2010.  

3. The RO issued a statement of the case in May 2011, which was mailed to the appellant in June 2011. 

4. A substantive appeal was received by the RO in September 2012. 

5. A timely request for an extension of the time limit for filing a substantive appeal is not of record. 





CONCLUSION OF LAW

The criteria for a timely filed substantive appeal to the denial of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.202, 20.302 (2013) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

A timely substantive appeal initially requires that a written notice of disagreement be filed within one year after the date of notice of the RO denial.  The RO then must issue a statement of the case on the matter being appealed.  The appeal must then be perfected by the filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board.  A timely substantive appeal is one filed in writing, within 60 days of the date of notice of the statement of the case, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2013).

Here, the appellant was notified of the RO's decision to deny entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund in January 2010 and she filed a notice of disagreement in November 2010.  The RO addressed the issue in a statement of the case, which was mailed to the appellant in June 2011.  The statement of the case explained to the appellant the time period permitted to file an appeal with the Board and provided instructions on how to properly submit the appeal.  

The appellant submitted her appeal in September 2012.  In a September 2012 letter to the appellant and a June 2013 statement of the case, the RO explained to the appellant that the September 2012 appeal was not timely filed.  The appellant then submitted a timely July 2013 VA Form 9 to the June 2013 statement of the case.  Thus, the only issue currently before the Board is whether the appellant submitted a timely substantive appeal to the January 2010 denial of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  

The Board notes that the September 2012 appeal was received more than one after the appellant was notified of the RO's denial in January 2010 and more than 60 days after the statement of the case was mailed in June 2011.  The record shows that there was no correspondence from the appellant before September 2012 that can be construed as a substantive appeal or a request for an extension of time to submit a substantive appeal.  38 C.F.R. § 20.302 (2013).  Furthermore, VA has not waived the issue of timeliness of the substantive appeal.  Accordingly, the Board must conclude that a timely substantive appeal to the January 2010 denial of compensation was not submitted.  The claim must be denied. 


ORDER

The appeal as to whether the appellant submitted a timely substantive appeal to her claim for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


